Citation Nr: 1024140	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a medically unexplained 
chronic multisymptom illness characterized by widespread 
pain, also claimed as fibromyalgia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1980 to August 1992 
and November 2001 to August 2003.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The case was previously before the Board in 
July 2008 and September 2009, and was remanded each time for 
further development.  The Board is satisfied that there has 
been substantial compliance with the remand directives and 
the Board may proceed with review of the issue decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

1.  The Veteran had service in the Southwest Asia theater of 
operations after 1990. 

2.  The competent medical evidence establishes that the 
Veteran has chronic widespread pain with associated sleep 
disturbance, fatigue, muscle spasm, tenderness, and skin 
sensitivity.


CONCLUSION OF LAW

Service connection for a medically unexplained chronic multi-
symptom illness characterized by widespread pain is 
warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Also, under 38 C.F.R. § 3.317, a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.317(a)(2)(i) (2009).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2009).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2009).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2009).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2009).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c). 

The Veteran is seeking service connection for a chronic 
disability characterized by widespread pain, muscle 
tenderness, skin sensitivity, muscle spasm, fatigue, and 
sleep disturbance.  Her Form DD214 establishes that she 
received the Southwest Asia Service Medal, which indicates 
service in Southwest Asia and contiguous waters or air space 
thereover after August 2, 1990.  Private treatment records 
indicate that fibromyalgia was diagnosed in June 1996, based 
on findings of widespread muscle pain that could not be 
clinically attributed to a specific illness.

The Veteran was afforded a VA examination in April 2004, in 
which the diagnosis of fibromyalgia could not be confirmed.  
In December 2006, a VA examiner diagnosed chronic widespread 
pain.  


The Veteran was afforded a VA examination in November 2008.  
The examiner reviewed the record and noted that the Veteran's 
widespread pain had first manifested in her medial and lower 
legs and thighs.  She also noted that the Veteran had 
suffered an injury to her neck and shoulder in 2001.  On 
examination, the Veteran had many positive fibromyalgia 
trigger points, as well as widespread muscle trigger points 
not associated with fibromyalgia.  She had 5/5 strength in 
all muscles except her right shoulder, and her deep tendon 
reflexes were brisk and symmetric in the upper and lower 
extremities.  The examiner concluded that the Veteran had a 
chronic widespread pain syndrome and that she experienced 
sleep disturbance and fatigue due to the pain.  However, the 
pain was not limited to the tender points that are specific 
to fibromyalgia.  In addition, the Veteran did not meet the 
criteria for associated features in that she had no cognitive 
difficulties, mood disorders, or gastrointestinal symptoms.  
The examiner noted that the headaches of which she complained 
were migraines and had preceded the onset of her pain.  Her 
neck and right shoulder pain were also unrelated to 
widespread pain syndrome.  In a January 2010 addendum, the 
examiner confirmed that the symptoms associated with the 
Veteran's chronic pain syndrome include widespread muscle 
tenderness, skin sensitivity, and muscle spasms, and she 
stated that objective treatment records indicted the 
condition had begun in 1997.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection is warranted for the 
Veteran's widespread pain syndrome.  Although different 
diagnoses have been rendered, the medical evidence 
consistently includes findings of widespread muscle pain, 
skin sensitivity, fatigue, sleep disturbance, and muscle 
tenderness, which are not associated with any known clinical 
diagnosis.  The Veteran's combination of symptoms is 
therefore consistent with definition of medically unexplained 
chronic multisymptom illness in 38 C.F.R. § 3.317(a)(2)(ii).  
As the Veteran has qualifying service in Southwest Asia 
during the Persian Gulf War, the criteria for service 
connection for a medically unexplained chronic multisymptom 
illness are met.




Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

Service connection for a chronic multisymptom illness 
characterized by widespread pain, to include claimed as 
fibromyalgia, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


